 Case 1:19-cv-01109-MN Document 10 Filed 08/19/19 Page 1 of 1 PageID #: 185




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF DELAWARE

 ROTHSCHILD DIGITAL                             )
 CONFIRMATION, LLC,                             )
                                                )
                 Plaintiff,                     )
                                                )
    v.                                          ) C.A. No. 19-1109-MN
                                                )
 COMPANYCAM, INC.,                              )
                                                )
                 Defendant.                     )


              DEFENDANT COMPANYCAM, INC.’S MOTION TO DISMISS

         Defendant CompanyCam, Inc. respectfully moves the Court to dismiss the complaint

pursuant to Federal Rule of Civil Procedure 12(b) as the claims of the Asserted Patent are not

patent eligible under 35 U.S.C. § 101. The grounds for this motion are fully set forth in

Defendant’s opening brief filed concurrently herewith.


                                                   /s/ Karen E. Keller
                                                   Karen E. Keller (No. 4489)
                                                   David M. Fry (No. 5486)
                                                   Nathan R. Hoeschen (No. 6232)
                                                   SHAW KELLER LLP
                                                   I.M. Pei Building
 OF COUNSEL:                                       1105 North Market Street, 12th Floor
 Rachael Lamkin                                    Wilmington, DE 19801
 LAMKIN IP DEFENSE                                 (302) 298-0700
 100 Pine Street, Suite 1250                       kkeller@shawkeller.com
 San Francisco, CA 94111                           dfry@shawkeller.com
 (916) 747-6091                                    nhoeschen@shawkeller.com
                                                   Attorneys for Defendant
 Dated: August 19, 2019
